UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6953


HENRY PAUL RICHARDSON,

                    Petitioner - Appellant,

             v.

CHRISTOPHER GOMEZ, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00812-HEH)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Paul Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Paul Richardson, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 petition in which he sought to challenge his convictions by

way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may

challenge his convictions in a traditional writ of habeas corpus pursuant to § 2241 if a

§ 2255 motion would be inadequate or ineffective to test the legality of his detention.

       Section 2255 is inadequate and ineffective to test the legality of a conviction when:

(1) at the time of conviction, settled law of this circuit or the Supreme Court established

the legality of the conviction; (2) subsequent to the prisoner’s direct appeal and first § 2255

motion, the substantive law changed such that the conduct of which the prisoner was

convicted is deemed not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping

provisions of § 2255 because the new rule is not one of constitutional law. In re Jones,

226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Richardson v. Gomez, No. 3:19-cv-00812-HEH

(E.D. Va. Apr. 30, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2